Exhibit 10.2




W.W. GRAINGER, INC.
2015 Incentive Plan
Restricted Stock Unit Agreement
This Restricted Stock Unit Agreement (this “Agreement”), dated as of April 1,
2016 (the “Grant Date”), is entered into between W.W. Grainger, Inc., an
Illinois corporation (the “Company”), and you as the executive (the
“Executive”), who is employed by the Company or a Subsidiary of the Company (the
“Employer”).
In consideration of the Executive’s agreement to enter into an Unfair
Competition Agreement with the Company concurrently with this Agreement on the
Grant Date (the “Unfair Competition Agreement”), the Company desires to grant
the Executive restricted stock units (the “RSUs”) providing for the issuance of
shares of the Company’s common stock (“Shares”) pursuant to the W.W. Grainger,
Inc. 2015 Incentive Plan (the “Plan”) and the Executive desires to enter into
the Unfair Competition Agreement and accept such RSUs on the terms and
conditions set forth in this Agreement, the Plan and the Unfair Competition
Agreement.
Capitalized terms used but not defined in this Agreement have the meanings
specified in the Plan.
In consideration of the mutual provisions set forth in this Agreement and in the
Unfair Competition Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
Grants
1.01 Grants. Subject to the terms and conditions of this Agreement, the Plan and
the Unfair Competition Agreement (the terms of which are hereby incorporated
herein by reference) and effective on the Grant Date, the Company hereby grants
to the Executive the number of RSUs as specified in the April 1, 2016 Award
grant in the Executive’s electronic investment account maintained with the
brokerage firm/third party service provider engaged by the Company in connection
with the operation of the Plan (the “Administrator”). Each RSU represents a
contractual right to receive one (1) Share upon the satisfaction of the terms
and conditions of this Agreement.
ARTICLE II
Provisions Relating to RSUs
2.01 Vesting of RSUs. If the Executive remains continuously employed by the
Employer (or any other Subsidiary or Affiliate) until the vesting date specified
in the grant notice (the “RSU Vesting Date”), the RSUs shall become fully vested
on such date and the Executive shall be entitled to receive the underlying
Shares as provided herein. The RSUs shall not vest before the RSU Vesting Date
unless otherwise provided or permitted by the Plan or this Agreement.
2.02    Effect of Termination of Employment. If the Executive’s employment or
service is terminated prior to the RSU Vesting Date for any reason whatsoever
other than the Executive’s death or Disability (defined below), the Executive
shall cease vesting in the RSUs as of the Executive’s Termination Date (defined
below) and the RSUs shall be forfeited in their entirety. If the Executive is a
resident of, or employed in, the United States, “Termination Date” shall mean
the effective date of termination of the Executive’s employment. If the
Executive is a resident of, or employed outside of, the United States,
“Termination Date” shall mean the earliest of (i) the date on which notice of
termination is provided to the Executive, (ii) the last day of the Executive’s
active service with the Employer or (iii) the last day on which the Executive is
an employee of the Employer, as determined in each case without including any
required advanced notice period and irrespective of the status of the
termination under local labor or employment laws.
2.03 Effect of Death or Disability of the Executive. If the Executive’s
employment or service is terminated prior to the RSU Vesting Date due to the
Executive’s death or Disability, the RSUs immediately shall fully vest. For
purposes of this Agreement, “Disability” shall have the same meaning as defined
in the Plan, subject to modification as may be required to conform to the laws
of the Executive’s country of residence (and country of employment, if
different).
2.04 Settlement. Upon the RSU Vesting Date, the Company shall, as soon as
practicable, settle the RSUs by registering Shares in the Executive’s name and
delivering such Shares to the Executive’s electronic stock plan account
maintained by the Administrator. At the discretion of the Committee, and subject
to such policies and procedures as it may adopt from time to time, the
Executive’s RSUs may be settled in the form of: (i) cash, to the extent
settlement in Shares (a) is prohibited under applicable law, (b) would require
the Executive, the Company or the Employer to obtain the approval of any
governmental and/or regulatory body in the Executive’s country of residence (and
country of employment, if different), or (c) is administratively burdensome or
(ii) Shares, but the Company may require the Executive to immediately sell such
Shares if necessary to comply with applicable law (in which case, the Executive
hereby expressly authorizes the Company to issue sales instructions in relation
to such Shares on the Executive’s behalf).
2.05 Dividend Equivalents. Prior to the RSU Vesting Date, the Executive shall be
entitled to receive cash dividend equivalent payments equal to any cash
dividends and other distributions paid with respect to a number of Shares
underlying the RSUs held by the Executive. If the Company declares any dividends
payable in Shares (rather than in cash), the Executive shall be entitled to
additional RSUs equal to the Fair Market Value of such Share dividends;
provided, such additional RSUs shall be subject to the same vesting, forfeiture
and transferability requirements and restrictions that apply to the original
RSUs with respect to which they relate.
ARTICLE III
Recoupment
3.01    Recoupment in Event of Misconduct. If the Board of Directors of the
Company (the “Board”) determines that the Executive has committed fraud against
the Company or has been engaged in any criminal conduct that involves or is
related to the Company and such Executive is entitled to receive performance
shares, stock options, restricted stock units or cash incentive compensation
(“Incentive Compensation”), then the Company shall recover from the Executive
such Incentive Compensation, in whole or in part, for any period of time, as it
deems appropriate under the circumstances. The Board shall have sole discretion
in determining whether the Executive’s conduct was in compliance with applicable
law or Company policy and the extent to which the Company will seek recovery of
the Incentive Compensation notwithstanding any other remedies available to the
Company. If the Executive engages in misconduct or is believed to have engaged
in misconduct, including but not limited to any violation of any of Executive’s
obligations under the Unfair Competition Agreement, the Company shall be
entitled to recover from the Executive, and the Executive shall re-pay any
Awards received pursuant to the Plan and this Agreement, in whole or in part,
for any period of time, as the Company deems appropriate under the
circumstances.
3.02    Recoupment in Event of Materially Inaccurate Financial Results. If the
Company has publicly filed materially inaccurate financial results (the “Subject
Financials”), whether or not they result in a restatement, the Board has the
discretion to recover any Incentive Compensation that was paid or settled to the
Executive during the period covered by the Subject Financials as set forth
herein. If the payment or settlement of Incentive Compensation would have been
lower had the achievement of applicable financial performance goals been
calculated based on restated financial results with respect to the Subject
Financials, the Board may, if it determines appropriate in its sole discretion,
recover the portion of the paid or settled Incentive Compensation in excess of
the payment or settlement that would have been made based on restated financial
results. The Company will not seek to recover Incentive Compensation received or
settled more than three years after the date of the initial filing that
contained the Subject Financials.
3.03    Implementation. For purposes of this Article III, the Executive
expressly authorizes the Company to issue instructions, on behalf of the
Executive, to the Administrator (and/or any other brokerage firm/third party
service provider engaged by the Company to hold Shares and other amounts
acquired under the Plan) to reconvey, transfer or otherwise return to the
Company any Incentive Compensation subject to recoupment hereunder. Executive
acknowledges and agrees that the Company’s rights hereunder shall not be
affected in any way by any subsequent change in status, including retirement or
termination of employment.
3.04    Forfeiture. To the extent any of the events set forth in Sections 3.01
or 3.02 occur before the Executive receives any Award due hereunder, any such
Award shall be forfeited as determined by the Company in its sole discretion.
ARTICLE IV
Tax
4.01 Tax-Related Items. Regardless of any action the Company or the Employer
takes with respect to any or all income tax (including U.S. federal, state and
local taxes or non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Executive
acknowledges and agrees that the ultimate liability for all Tax-Related Items
legally due by the Executive is and remains the Executive’s responsibility and
that the Company and the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including the grant of the RSUs, the vesting of the RSUs, the
subsequent sale of any Shares acquired pursuant to the RSUs and the receipt of
any dividends or dividend equivalents and (ii) do not commit to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate the
Executive’s liability for Tax-Related Items.
4.02    Tax Withholding Obligations. Prior to the delivery of Shares upon the
vesting of the RSUs, if the Executive’s country of residence (and country of
employment, if different) requires withholding of Tax-Related Items, the Company
shall withhold a sufficient number of whole Shares otherwise issuable upon the
vesting of the RSUs that have an aggregate Fair Market Value sufficient to pay
the minimum Tax-Related Items required to be withheld with respect to the
Shares. In cases where the Fair Market Value of the number of whole Shares
withheld is greater than the minimum Tax-Related Items required to be withheld,
the Company shall make a cash payment to the Executive equal to the difference
as soon as administratively practicable. The cash equivalent of the Shares
withheld will be used to settle the obligation to withhold the Tax-Related
Items. Alternatively, the Company and the Employer may withhold the minimum
Tax-Related Items required to be withheld with respect to the Shares in cash
from the Executive’s regular salary and/or wages or any other amounts payable to
the Executive. In the event the withholding requirements are not satisfied
through the withholding of Shares by the Company or through the withholding of
cash from the Executive’s regular salary and/or wages or other amounts payable
to the Executive, no Shares will be issued to the Executive (or the Executive’s
estate) upon vesting of the RSUs unless and until satisfactory arrangements (as
determined by the Committee) have been made by the Executive with respect to the
payment of any Tax-Related Items that the Company or the Employer determines, in
its sole discretion, must be withheld or collected with respect to such RSUs. If
the obligation for the Executive’s Tax-Related Items is satisfied by withholding
a number of Shares as described herein, the Executive shall be deemed to have
been issued the full number of Shares issuable upon vesting, notwithstanding
that a number of the Shares is held back solely for the purpose of paying the
Tax-Related Items due as a result of the vesting or any other aspect of the
Award.
    The Executive will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Executive’s participation in the Plan or the Executive’s
acquisition of Shares that cannot be satisfied by the means described in this
Section 4.02. The Company may refuse to deliver any Shares due upon vesting of
the RSUs if the Executive fails to comply with his or her obligations in
connection with the Tax-Related Items as described herein. If the Executive is
subject to taxation in more than one jurisdiction, the Executive acknowledges
that the Company, the Employer or one or more of their respective Subsidiaries
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction. The Executive hereby consents to any action reasonably taken by
the Company and the Employer to meet his or her obligation for Tax-Related
Items. By accepting this grant of RSUs, the Executive expressly consents to the
withholding of Shares and/or withholding from the Executive’s regular salary
and/or wages or other amounts payable to the Executive as provided for
hereunder. All other Tax-Related Items related to the RSUs and any Shares
delivered in payment thereof are the Executive’s sole responsibility.
ARTICLE V
International Arrangements
5.01 Exchange Controls. As a condition to this grant of RSUs, the Executive
agrees to comply with any applicable foreign exchange laws, rules and
regulations and hereby consents to any necessary, appropriate or advisable
actions taken by the Company, the Employer or any of their respective
Subsidiaries as may be required to comply with any applicable laws, rules and
regulations of the Executive’s country of residence (and country of employment,
if different).
5.02    Foreign Asset and Account Reporting Requirements. The Executive
acknowledges that there may be certain foreign asset and/or account reporting
requirements which may affect the Executive’s ability to acquire or hold Shares
acquired under the Plan or cash received from participating in the Plan
(including from any dividends or dividend equivalent payments) in a brokerage or
bank account outside the Executive’s country of residence (and country of
employment, if different). The Executive may be required to report such
accounts, assets or transactions to the tax or other authorities in the
Executive’s country of residence (and country of employment, if different). The
Executive acknowledges and agrees that it is his or her personal responsibility
to be compliant with such regulations.
5.03    Country Specific Addendum. Notwithstanding any provisions of this
Agreement to the contrary, the RSUs shall be subject to any special terms and
conditions for the Executive’s country of residence (and country of employment,
if different) set forth in the addendum to this Agreement (“Addendum”). If the
Executive transfers residence and/or employment to another country reflected in
an Addendum at the time of transfer, the special terms and conditions for such
country will apply to the Executive to the extent the Company determines, in its
sole discretion, that the application of such special terms and conditions is
necessary or advisable in order to comply with local law, rules and regulations
or to facilitate the operation and administration of the RSUs and the Plan (or
the Company may establish alternative terms and conditions as may be necessary
or advisable to accommodate the Executive’s transfer). In all circumstances, any
applicable Addendum shall constitute part of this Agreement.
5.04    Controlling Language. The Executive acknowledges and agrees that it is
the Executive’s express intent that this Agreement, the Plan, the Unfair
Competition Agreement and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the RSUs be drawn up in English.
If the Executive has received this Agreement, the Plan, the Unfair Competition
Agreement or any other documents related to the RSUs translated into a language
other than English and the meaning of any translated version is different than
the English version, the English version will control.
ARTICLE VI
Miscellaneous
6.01 Restriction on Transferability. Except to the extent expressly provided in
the Plan or this Agreement, the RSUs may not be sold, transferred, pledged,
assigned, or otherwise alienated at any time other than by will or by the laws
of descent and distribution. Any attempt to do so contrary to the provisions
hereof shall be null and void.
6.02 Rights as Shareholder. The Executive shall not have voting or any other
rights as a shareholder of the Company with respect to the Shares issuable upon
the vesting of RSUs until the date of issuance of such Shares. Upon settlement
of the RSUs, the Executive will obtain, with respect to the Shares received in
such settlement, full voting and other rights as a shareholder of the Company.
6.03 Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Executive, the Company, and all other Persons. No member of the Committee shall
be personally liable for any action, determination, or interpretation made in
good faith with respect to the Plan or this Agreement.
6.04 No Employment Rights. This Agreement and the Executive’s participation in
the Plan are not and shall not be interpreted to: (i) form an employment
contract or relationship with the Company, the Employer or any of their
respective Subsidiaries; (ii) confer upon the Executive any right to continue in
the employ of the Company, the Employer or any of their respective Subsidiaries;
or (iii) interfere with the ability of the Company, the Employer or any of their
respective Subsidiaries to terminate the Executive’s employment at any time.
6.05    Nature of Grant. In accepting the grant hereunder, the Executive
acknowledges and agrees that: (i) the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time; (ii) the Executive has read
the Plan and any Awards granted under it shall be subject to all of the terms
and conditions of the Plan, including but not limited to the exclusive right of
the Committee to interpret and determine the terms and provisions of the Plan
and this Agreement and to make all determinations necessary or advisable for the
administration of the Plan, all of which interpretations and determinations
shall be final and binding; (iii) the Award does not create any contractual or
other right to receive future grants of Awards, benefits in lieu of Awards, or
any other Plan benefits in the future; (iv) nothing contained in this Agreement
is intended to create or enlarge any other contractual obligations between the
Company or the Employer and the Executive; (v) any grant under the Plan,
including any grant of Awards, is not part of normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long service option, pension, or retirement benefits
or similar payments; (vi) the Executive is voluntarily participating in the
Plan; (vii) the future value of the Shares underlying the Award granted
hereunder is unknown and cannot be predicted with certainty; and (viii) neither
the Company, the Employer nor any of their respective Subsidiaries shall be
liable for any change in value of the Award, the amount realized upon settlement
of the Award or the amount realized upon a subsequent sale of any Shares
acquired upon settlement of the Award, resulting from any fluctuation of the
United States Dollar/local currency foreign exchange rate. Without limiting the
generality of the foregoing, the Committee shall have the discretion to adjust
the terms and conditions of any Award to correct for any windfalls or shortfalls
in such Award which, in the Committee’s determination, arise from factors beyond
the Executive’s control; provided, however, that the Committee’s authority with
respect to any Award to a “covered employee,” as defined in Section 162(m)(3) of
the Code, shall be limited to decreasing, and not increasing, such Award.
6.06 Compliance with Law. The Company shall not be required to issue or deliver
any Shares pursuant to this Agreement pending compliance with all applicable
securities and other laws, rules and regulations (including any registration
requirements or tax withholding requirements) and compliance with the rules and
practices of any stock exchange upon which the Shares are listed.
6.07 Amendment. This Agreement may be amended by a writing which specifically
states that it is amending this Agreement executed by (i) the Company and the
Executive, (ii) the Committee, so long as a copy of such amendment is delivered
to the Executive, and provided that no such amendment adversely affecting the
rights of the Executive hereunder may be made without the Executive’s written
consent or (iii) the Committee in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision.
6.08 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary. Any notice
to be given to the Executive shall be addressed to the Executive at the address
listed in the Employer’s records or to the Executive’s electronic stock plan
account held at the Company’s third party provider. By a notice given pursuant
to this Section 6.08, either party may designate a different address for
notices. Any notice shall have been deemed given when actually delivered.
6.09 Severability. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any provision of this Agreement
(or part of such provision) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
provision (or part of such provision) to the fullest extent possible while
remaining lawful and valid.
6.10 Construction. The RSUs are being issued pursuant to Article 8 (Restricted
Stock and Restricted Stock Units) of the Plan. The RSUs are subject to the terms
of the Plan. The Executive acknowledges receipt of the Plan booklet which
contains the entire Plan, and the Executive represents and warrants that the
Executive has read the Plan. Additional copies of the Plan are available upon
request during normal business hours at the principal executive offices of the
Company. To the extent that any provision of this Agreement violates or is
inconsistent with an express provision of the Plan, the Plan provision shall
govern and any inconsistent provision in this Agreement shall be of no force or
effect. The words “including,” “includes,” or “include” are to be read as
listing non-exclusive examples of the matters referred to, whether or not words
such as “without limitation” or “but not limited to” are used in each instance.
6.11 Waiver of Right to Jury Trial. EACH OF THE PARTIES KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THE OPTION, THE PLAN OR THIS AGREEMENT.
6.12 Waiver; No Third Party Beneficiaries. A waiver by the Company of a breach
of any provision of this Agreement by the Executive shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by the Executive. This Agreement shall not be construed to
create any third party beneficiary rights.
6.13 Data Privacy.
(i) Pursuant to applicable personal Data (defined below) protection laws, the
collection, processing and transfer of the Executive’s personal Data is
necessary for the Company’s administration of the Plan and the Executive’s
participation in the Plan. The Executive expressly and voluntarily (a)
acknowledges, consents and agrees to the collection, use, processing and/or
transfer of personal Data as described herein; and (b) authorizes Data
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing the
Executive’s participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan and/or the subsequent
holding of Shares on the Executive’s behalf to a broker or other third party
with whom the Executive may elect to deposit any Shares acquired pursuant to the
Plan. For purposes of this Section 6.13, “Data” means certain personal
information about the Executive including (but not limited to) the Executive’s
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary, nationality, job title, any
Share ownership and details of any Award or any other entitlement to Shares
awarded, canceled, purchased, vested, unvested or outstanding in the Executive’s
favor for the purpose of managing and administering the Plan.
(ii)    Data may be provided by the Executive or collected, where lawful, from
third parties, and the Company, the Employer and any third party service
providers will process the Data collected hereunder for the purpose of
implementing, administering and managing the Executive’s participation in the
Plan. The Company and the Employer will transfer Data as necessary for the
purpose of implementation, administration and management of the Executive’s
participation in the Plan, and the Company and the Employer may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world. Data processing will take place through electronic and
non-electronic means in accordance with applicable law and the Company and the
Employer’s policies and procedures as in effect from time to time. The Executive
may, at any time, seek to exercise his or her rights provided under applicable
personal Data protection laws by contacting his or her local human resources
manager.
6.14    Private Placement. The grant of the RSUs is not intended to be a public
offering of securities in the Executive’s country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under local law).
6.15    No Advice Regarding Grant. Neither the Company nor the Employer is
providing any tax, legal or financial advice, nor is the Company nor the
Employer making any recommendations regarding the RSUs, the Executive’s
participation in the Plan or the Executive’s acquisition or sale of the
underlying Shares. The Executive is hereby advised to consult with the
Executive’s own personal tax, legal and financial advisors regarding
participation in the Plan before taking any action related to the Plan.    
6.16     Securities Law Restrictions. The Executive acknowledges that, depending
on the Executive’s country of residence (and country of employment, if
different), the Executive may be subject to insider trading restrictions and/or
market abuse laws, which may affect the Executive’s ability to acquire or sell
Shares or rights to Shares (e.g., RSUs) under the Plan during such times as the
Executive is considered to have “inside information” regarding the Company or
its business (as defined by the laws in the Executive’s country of residence
and/or employment). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading or other policy. The Executive solely is
responsible for ensuring compliance with any applicable restrictions and should
consult with his or her personal legal advisor on this matter.
6.17    Electronic Delivery. The Company may, in its sole discretion, deliver
any documents related to the RSUs or other Awards granted to the Executive under
the Plan by electronic means. The Executive hereby expressly consents to receive
such documents by electronic delivery and agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
6.18    Governing Law; Jurisdiction. This Agreement shall be exclusively
governed by, and construed in accordance with, the laws of the State of Illinois
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Illinois or of any other jurisdiction) that
would cause the application of the laws of a jurisdiction other than the State
of Illinois. All disputes and controversies arising between the parties are to
be submitted for determination exclusively to the federal or state courts of the
State of Illinois and by accepting the grant of RSUs, the Executive expressly
consents to the jurisdiction of such courts. Notwithstanding the foregoing, the
Company may at its option seek interim and permanent injunctive relief before
any competent court, tribunal or judicial forum, which in the absence of the
foregoing provision, would have jurisdiction to grant the relief sought.
6.19    Entire Agreement. The Plan is incorporated by reference. The Plan, this
Agreement (including any applicable addendum) and the Unfair Competition
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede, in their entirety, all prior undertakings
and agreements of the Company and the Executive with respect to the subject
matter hereof.
[Signature Page Follows]




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Executive acknowledges and agrees that by
clicking on the box next to this Agreement in the section “Read and Acknowledge
Award Documents” on the screen titled “Award Acceptance,” the Executive
expressly agrees to be bound by the terms and conditions of the Award, including
Executive’s electronic signature as the sole and exclusive means of executing
this Agreement.


W.W. GRAINGER, INC.




By:        
Name:    James T. Ryan
Title:    Chairman, President
and Chief Executive Officer




W.W. GRAINGER, INC.
2015 Incentive Plan
Addendum to Restricted Stock Unit Agreement
In addition to the terms of the W.W. Grainger, Inc. 2015 Incentive Plan (the
“Plan”) and the Restricted Stock Unit Agreement (the “Agreement”), the RSUs are
subject to the following additional terms and conditions as set forth in this
addendum (this “Addendum”) to the extent the Executive resides or is employed in
one of the countries addressed herein. All capitalized terms contained in this
Addendum shall have the same meaning as set forth in the Plan and the Agreement
unless otherwise defined. If the Executive transfers residence or employment to
a country identified in this Addendum, the additional terms and conditions for
such country as reflected in this Addendum will apply to the Executive to the
extent the Company determines, in its sole discretion, that the application of
such terms and conditions is necessary or advisable in order to comply with
local laws, rules and regulations, or to facilitate the operation and
administration of the RSUs and the Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
the Executive’s transfer).
Belgium



Foreign Asset Reporting Information


The Executive is required to report any security or bank account (including a
brokerage account) opened and maintained outside Belgium on the Executive’s
annual tax return. In a separate report, the Executive is required to provide
the National Bank of Belgium with the account details of any such foreign
accounts (including the account number, bank name and country in which any such
account was opened). This report, as well as additional information on how to
complete it, can be found on the website of the National Bank of Belgium,
www.nbb.be, under the Kredietcentrales / Centrales des crédits caption.


Canada

RSUs Payable in Shares Only
Notwithstanding any provision in the Agreement or the Plan to the contrary,
vested RSUs shall be payable in Shares only (and shall not be settled in cash).
Accelerated Vesting upon Retirement
Notwithstanding anything in the Agreement or the Plan to the contrary, if the
Executive’s employment or service is terminated by reason of retirement, the
RSUs immediately shall fully vest. For purposes of the foregoing, “retirement”
shall have the definition prescribed by local law.
Use of English Language
If the Executive is a resident of Quebec, by accepting the RSUs, the Executive
acknowledges and agrees that it is the Executive’s wish that the Agreement, this
Addendum, the Plan, as well as all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the RSUs, either
directly or indirectly, be drawn up in English.
Utilisation de l’anglais
Si l’exécutif est un résident du Québec, en acceptant le RSUs, l l’exécutif
reconnaît et accepte que ce est le souhait du l’exécutif que l’Accord, le
présent Addenda, ainsi que tous autres documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de le RSUs, liés directement
ou indirectement, soient rédigés en anglais.
Mexico

Accelerated Vesting upon Retirement
Notwithstanding anything in the Agreement or the Plan to the contrary, if the
Executive’s employment or service is terminated by reason of retirement, the
RSUs immediately shall fully vest. For purposes of the foregoing, “retirement”
shall have the definition prescribed by local law.
Commercial Relationship
The Executive expressly recognizes that participation in the Plan and the
Company’s grant of the RSUs does not constitute an employment relationship
between the Executive and the Company. The Executive has been granted RSUs as a
consequence of the commercial relationship between the Company and the Employer,
and the Employer is the Executive’s sole employer. Based on the foregoing, (a)
the Executive expressly recognizes that the Plan and the benefits derived from
participation in the Plan do not establish any rights between the Executive and
the Company or the Employer, (b) the Plan and the benefits derived from
participation in the Plan are not part of the employment conditions and/or
benefits provided by the Company or the Employer, and (c) any modifications or
amendments to the Plan by the Company, or a termination of the Plan by the
Company, shall not constitute a change or impairment of the terms and conditions
of the Executive’s employment with the Employer.
Extraordinary Item of Compensation
The Executive expressly acknowledges and agrees that participation in the Plan
is a result of the discretionary and unilateral decision of the Company, as well
as the Executive’s free and voluntary decision to participate in the Plan in
accord with the terms and conditions of the Plan, the Agreement, the Unfair
Competition Agreement and this Addendum. As such, the Executive acknowledges and
agrees that the Company may, in its sole discretion, amend and/or discontinue
the Executive’s participation in the Plan at any time and without any liability.
The value of the RSUs is an extraordinary item of compensation outside the scope
of the employment contract, if any. The RSUs are not a part of the Executive’s
regular or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits, or any similar payments, which are the exclusive
obligations of the Employer.
Netherlands

Waiver of Termination Rights
The Executive waives any and all rights to compensation or damages as a result
of any termination of employment for any reason whatsoever, insofar as those
rights result or may result from (a) the loss or diminution in value of such
rights or entitlements under the Plan or (b) the Executive ceasing to have
rights under, or ceasing to be entitled to any Awards under the Plan as a result
of such termination.
Portugal

Use of English Language
The Executive hereby expressly declares that the Executive has full knowledge of
the English language and has read, understood and fully accepted and agreed with
the terms and conditions established in the Plan, the Agreement, the Unfair
Competition Agreement and this Addendum.
Uso da Língua Inglesa
Por meio do presente, o Executivo declara que Executivo possui pleno
conhecimento da língua inglesa e que leu, compreendeu, e livremente aceita e
concorda com os termos e condiçoes estabelecidas no Plano, o Acordo, o Acordo de
Concorrência Desleal e este Adendo.


United Kingdom

Income Tax and Social Insurance Contribution Withholding
The following provision shall replace Article IV of the Agreement:
Regardless of any action the Company and the Employer take with respect to any
or all income tax, primary and secondary Class 1 National Insurance
contributions, payroll tax or other tax-related withholding attributable to or
payable in connection with or pursuant to the grant, vesting, or the release or
assignment of the RSUs for consideration, or the receipt of any other benefit in
connection with the RSUs (“Tax-Related Items”), the Executive acknowledges that
the ultimate liability for all Tax-Related Items legally due by the Executive is
and remains the Executive’s responsibility and that the Company and the
Employer: (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including the
grant of the RSUs, the vesting of the RSUs, and the sale of any Shares acquired
pursuant to the RSUs, and (ii) do not commit to structure the terms of the RSUs
or any aspect of the RSUs to reduce or eliminate the Executive’s liability for
Tax-Related Items.
As a condition to the settlement of the RSUs following the RSU Vesting Date, the
Company and/or the Employer shall be entitled to withhold and the Executive
agrees to pay, or make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy, all obligations of the Company and/or the Employer to
account to HM Revenue & Customs (“HMRC”) for any Tax-Related Items. In this
regard, the Executive authorizes the Company or the Employer to withhold all
applicable Tax-Related Items legally payable by the Executive from any
wages/salary or other cash compensation payable to the Executive. Alternatively,
or in addition, if permissible under applicable law, the Executive authorizes
the Company, at its discretion and pursuant to such procedures as it may specify
from time to time, to satisfy the obligations with regard to all Tax-Related
Items legally payable by the Executive by one or a combination of the following:
(i) withholding otherwise deliverable whole Shares; (ii) arranging for the sale
of whole Shares otherwise deliverable to the Executive (on the Executive’s
behalf and at the Executive’s direction pursuant to this authorization); or
(iii) withholding from the proceeds of the sale of any Shares acquired upon the
vesting of the RSUs. If the obligation for Tax-Related Items is satisfied by
withholding a number of whole Shares as described herein, the Executive shall be
deemed to have been issued the full number of whole Shares issued upon vesting
of the RSUs, notwithstanding that a number of Shares are held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of the
RSUs. If, by the date on which the event giving rise to the Tax-Related Items
occurs (the “Chargeable Event”), the Executive has relocated to a country other
than the United Kingdom (the “U.K.”), the Executive acknowledges that the
Company or the Employer may be required to withhold or account for Tax-Related
Items in more than one country, including the U.K. The Executive also agrees
that the Company may determine the amount of Tax-Related Items to be withheld
and accounted for by reference to the maximum applicable rates, without
prejudice to any right which the Executive may have to recover any overpayment
from the relevant tax authorities.
The Executive shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to account to HMRC with
respect to the Chargeable Event that cannot be satisfied by the means previously
described. If payment or withholding is not made within 90 days after the end of
the U.K. tax year in which the Chargeable Event occurs or such other period
specified in section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the Executive agrees that the amount of any
uncollected Tax-Related Items shall (assuming the Executive is not a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), constitute a loan owed by
the Executive to the Company or the Employer, as effective on the Due Date. The
Executive agrees that the loan will bear interest at the then-current HMRC
Official Rate and it will be immediately due and repayable, and the Company may
recover it at any time thereafter by any of the means referred to above. If any
of the foregoing methods of collection are not allowed under applicable laws or
if the Executive fails to comply with the Executive’s obligations in connection
with the Tax-Related Items as described in this Article IV, the Company may
refuse to deliver any Shares otherwise payable upon the vesting of the RSUs.
Exclusion of Claim
The Executive acknowledges and agrees that the Executive will have no
entitlement to compensation or damages, insofar as such entitlement arises or
may arise from the Executive’s ceasing to have rights under or to be entitled to
vest in the RSUs as a result of such termination (whether the termination is in
breach of contract or otherwise), or from the loss or diminution in value of the
RSUs. Upon the grant of the RSUs, the Executive shall be deemed to have
irrevocably waived any such entitlement.


* * * * *




RSU16